DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/923,455, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The limitation having “hole(s) extending through … electrode(s)” as recited in the independent claims 10, 17, and 21 of the current application are not supported the prior-filed application. Accordingly, claims 6,8,10-13,15,17 and 19-25 are not entitled to the benefit of the prior application.
Status of the Claims
In the amendment dated 10/18/2022, claims 21-25 are newly added; claims 6, 8, 10-13, 15, 17, 19-25 are pending.
Claims 6, 8, 10, 11, 17 are amended.
Claim Objections
Claims 6 and 11 are objected to because of the following informalities: 
Claim 6, “the electrode” should be “the first electrode”;
Claim 11, line 3, “the electrode” should be “the second electrode”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 15 recites: “the first retention structure and the second retention structure being configured to retain a container between the first electrode and the second electrode” uses a generic placeholder “structure” that is coupled with functional language “retention” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
With regards to the corresponding structure of the claimed “retention structure”, based on Applicant’s Specification, para.0024 and figure 1, the long rods 130 on the walls of the cooking chamber are interpreted to cover the corresponding structure of the “retention structure”.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 11-13, 17, 19, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 20150164127 A1) in view of Roulier (US 2019/0320692 A1). 
Regarding claim 10, Long discloses
A system (cooking device, see abstract and fig.14), comprising: 

 a cavity (cooking compartment 100, see fig.14) 
a radio frequency (RF) signal source (power source 10, see fig.14 and abstract: “a power source for RF electromagnetic energy”) configured to supply an RF signal (see abstract); 
a first electrode (first electrode 101, see fig.14) in the cavity (cooking compartment 100, see fig.14), wherein the first electrode (first electrode 101) is coupled to a first output of the RF signal source (see fig.14 and para.0032: “The electrodes are connected to a power source …”); 
a second electrode (second electrode 102, see fig.14) in the cavity (cooking compartment 100) , wherein the second electrode (second electrode 102) includes at least one hole (one of the drain holes 103, see fig.15) extending through the second electrode (second electrode 102) from a first surface of the second electrode (upper surface of the second electrode 102) to a second surface of the second electrode (lower surface of the second electrode 102) and the second electrode (second electrode 102) is connected to a ground reference voltage or a second output of the RF signal source (see fig.14 and para.0032: “The electrodes are connected to a power source …”), ; and 
a controller (controller 20, see fig.14) configured to cause the RF signal source (power source 10) to supply the RF signal to either or both the first electrode (first electrode 101) and the second electrode (second electrode 102, see fig.14 and para.0032: “The controller governs the power source output” and “The electrodes are connected to a power source capable of producing tens to hundreds of Watts of power into a low impedance load”).  
Long does not explicitly disclose
a container configured to contain food, wherein the container includes one or more cooked food exit regions through which the food can exit the container upon being cooked by the system;
a cavity configured to receive the container;
the second electrode positioned below the container when the container is received in the cavity;
when the container is positioned within the cavity, the at least one hole of the second electrode is located underneath the one or more cooked food exit regions, and the at least one hole is sized to let the food that exits the container pass through the second electrode.
Roulier discloses a grain - popping machine, comprising:
a container (grain pod 300, see fig.4) configured to contain food (para.0036 recites: “Grain pod 300 includes kernels or seeds of one or more types of grains”), wherein the container (grain pod 300) includes one or more cooked food exit regions (region(s) defined by the bottom cover 306, see figs.5 and 7) through which the food (kernels, see para.0048) can exit the container (grain pod 300, see fig.7) upon being cooked by the system (see para.0046: “As heating element 602 heats the kernels inside grain pod 300 to a target temperature for a prolonged time … the kernels pop and the popping of the kernels causes them to eject from the bottom of grain pod 300 through bottom cover 306”).    
a cavity (upper chamber 102, see fig.7) configured to receive the container (grain pod 300, see fig.7);
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to put the grain pod/container of Roulier inside the cooking chamber of Long, which is in between the electrodes 101, 102 of Long, such that the container of Roulier configured to contain food, wherein the container of Roulier includes one or more cooked food exit regions through which the food can exit the container upon being cooked by the system, and the cavity of Long configured to receive the container of Roulier. Doing so allows the cooking device could be used to prepare popcorn and other popped and puffed grains effectively (see para.0002 and 0005 of Roulier). 

    PNG
    media_image1.png
    582
    980
    media_image1.png
    Greyscale

Annotated figure 15 of Long shows the modified cooking device is used to cook the grain pod of Roulier

In addition, by having the grain pod/container of Roulier inside the cooking chamber of Long, the modification of Long in view of Roulier also discloses 
the second electrode (second electrode 102 of Long, see fig.15) positioned below the container (grain pod 300 of Roulier) when the container (grain pod 300 of Roulier) is received in the cavity (cooking compartment 100 of Long, see fig.15);
when the container (grain pod 300 of Roulier) is positioned within the cavity (cooking compartment 100 of Long), the at least one hole (drain hole 103 of Long) of the second electrode (second electrode 102 of Long, see fig.15) is located underneath the one or more cooked food exit regions (region(s) defined by the bottom cover 306 grain pod 300 of Roulier, see figs.5 and 7), and the at least one hole (drain hole 103 of Long, see fig.15) is sized to let the food (grain) that exits the container (grain pod 300 of Roulier) pass through the second electrode (second electrode 102 of Long. In Long, para.0007 recites: “…cooking meat in a cooking compartment that allows drainage and storage of juices”. The drain hole 103 of Long allows juices to pass through the second electrode; thus, it could allow food to pass through the second electrode. In addition, one of the ordinary skills in the art would use the drain hole and modify its size so that the grain/food from the grain pod could pass through the second electrode).
 Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to include the grain pod of Roulier in the cooking chamber of Long and modify the size the drain hole/hole of Long so that the second electrode of Long positioned below the grain pod /container of Roulier when the container of Roulier is received in the cavity of Long; and when the container of Roulier is positioned within the cavity of Long, the at least one hole of the second electrode of Long is located underneath the one or more cooked food exit regions of Roulier, and the at least one hole of Long is sized to let the food that exits the container of Roulier pass through the second electrode of Long. Doing so allows the popped and puffed grains could be cooked evenly. The popped and puffed grains could be collected below the electrode for consumption by a consumer.
Regarding claim 11, Long further discloses the second electrode (second electrode 102) defines a plurality of holes (drain holes 103, dee fig.15), each hole in the plurality of holes (drain holes 103) extending through the second electrode (second electrode 102) from the first surface of the electrode (upper surface of the second electrode 102) to the second surface of the electrode (lower surface of the second electrode 102).  
Regarding claim 12, the modification discloses all the claimed limitations above.
However, Long/ Roulier does not explicitly disclose each hole in the plurality of holes has a diameter equal to or greater than 1 centimeter.  
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify each hole in the plurality of holes in the combo Long and Roulier has a diameter equal to or greater than 1 centimeter because Applicant has not disclosed that “each hole in the plurality of holes has a diameter equal to or greater than 1 centimeter” provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either the holes of Long the holes of claim 12 because both of the holes allow the food to escape from the cooking chamber. Therefore, it would have been an obvious matter of design choice to modify the holes of Long/ Roulier to obtain the invention as specified in claim 12.
Regarding claim 13, Long further discloses a frequency of the RF signal is between 1 megahertz and 300 megahertz (see para.0041: “The power source is capable of producing a biphasic wave with frequency in the range from 1 Hz to 1 MHz”. 1MHz is in the claimed range).
Regarding claim 17, Long discloses
A system (cooking device, see abstract and fig.14), comprising: a cavity (cooking compartment 100, see fig.14) 
a radio frequency (RF) signal source (power source 10, see fig.14 and abstract: “a power source for RF electromagnetic energy”) configured to supply an RF signal (see abstract); 
a first electrode (second electrode 102, see fig.14) in the cavity (cooking compartment 100, see fig.14), wherein the first electrode (second electrode 102) is coupled to a first output of the RF signal source or a ground reference voltage (see fig.14 and para.0032: “The electrodes are connected to a power source …”) and the first electrode (second electrode 102) includes a first hole (one of the drain holes 103, see fig.15) extending through the first electrode (second electrode 102) from a first surface of the first electrode (upper surface of the second electrode 102) to a second surface of the first electrode (lower surface of the second electrode 102) and , 
a controller (controller 20, see fig.14) configured to cause the RF signal source (power source 10) to supply the RF signal to the first electrode (second electrode 102, see fig.14 and para.0032: “The controller governs the power source output” and “The electrodes are connected to a power source capable of producing tens to hundreds of Watts of power into a low impedance load”).    
Long does not explicitly disclose
a cavity configured to receive a container, wherein the container defines a cooked food exit region in a bottom surface of the container that is configured to allow food within the container to exit the bottom of the container when the food is cooked;
the first hole is positioned underneath the cooked food exit region of the container when the container is disposed within the cavity, and wherein the first hole is sized to let the food that exits the bottom of the container pass through the first electrode.
Roulier discloses a grain - popping machine, comprising:
a cavity (upper chamber 102, see fig.7) configured to receive a container (grain pod 300, see fig.7), wherein the container (grain pod 300) defines a cooked food exit region (region defined by the bottom cover 306, see figs.5 and 7) in a bottom surface of the container (bottom surface of the grain pod 300, see fig.7) that is configured to allow food within the container (food within the grain pod 300) to exit the bottom of the container (bottom of the grain pod 300) when the food is cooked (See fig.7).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to put the grain pod/container of Roulier inside the cooking chamber which is in between the electrodes of Long such that the cavity of Long configured to receive the container of Roulier, wherein the container of Roulier defines a cooked food exit region in a bottom surface of the container that is configured to allow food within the container to exit the bottom of the container when the food is cooked. Doing so allows the cooking device could be used to prepare popcorn and other popped and puffed grains effectively (see para.0002 and 0005 of Roulier).


    PNG
    media_image1.png
    582
    980
    media_image1.png
    Greyscale

Annotated figure 15 of Long shows the modified cooking device is used to cook the grain pod of Roulier
In addition, by having the grain pod/container of Roulier inside the cooking chamber of Long, the modification of Long in view of Roulier also discloses 
the first hole is positioned underneath the cooked food exit region of the container when the container is disposed within the cavity, and wherein the first hole is sized to let the food that exits the bottom of the container pass through the first electrode.
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to include the grain pod/ container of Roulier in between the electrodes of Long and modify the size the drain hole 103/first hole of Long so that the first hole of Long is positioned underneath the cooked food exit region of the container of Roulier when the container of Roulier is disposed within the cavity of Long, and wherein the first hole of Long is sized to let the food that exits the bottom of the container pass through the first electrode. Doing so allows the popped and puffed grains could be cooked evenly. The popped and puffed grains could be collected below the electrode for consumption by a consumer.
Regarding claim 19, Long further discloses the first electrode (second electrode 102, see fig. 15) includes a second hole (one of the drain holes 103, see fig.15) extending through the first electrode (second electrode 102) from a first surface of the first electrode (upper surface of the second electrode 102) to a second surface of the first electrode (lower surface of the second electrode 102), except the first hole and the second hole each have diameters equal to or greater than 1 centimeter.  
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify each hole in the plurality of holes in the combo Long and Roulier has a diameter equal to or greater than 1 centimeter because Applicant has not disclosed that “each hole in the plurality of holes has a diameter equal to or greater than 1 centimeter” provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either the holes of Long the holes of claim 12 because both of the holes allow the food to escape from the cooking chamber. Therefore, it would have been an obvious matter of design choice to modify the holes of Long/ Roulier to obtain the invention as specified in claim 19.
Regarding claims 21 and 22, Long discloses
A system (cooking device, see abstract and fig.14), comprising: 
an enclosure (cooking compartment 100, see fig.14) 


wherein the second electrode (second electrode 102, see fig.14) includes one or more holes (one of the drain holes 103, see fig.15), each hole in the one or more holes (drain hole(s) 103, see fig.15) extending through the second electrode (second electrode 102) from a first surface of the second electrode (upper surface of the second electrode 102) to a second surface of the second electrode (lower surface of the second electrode 102), and 
a radio frequency (RF) signal source (power source 10, see fig.14 and abstract: “a power source for RF electromagnetic energy”) configured to supply an RF signal (see abstract); and 
a transmission path (see transmission path in annotated fig.14 below) coupled between the RF signal source (power source 10, see fig.14) and one of the first electrode and the second electrode (first electrode 101 or second electrode 102, see fig.14), wherein the one of the first electrode and the second electrode  (first electrode 101 or second electrode 102, see fig.14) is configured to radiate electromagnetic energy into the enclosure (cooking compartment 100) as a result of receiving the RF signal from the RF signal source (power source 10) over the transmission path see transmission path in annotated fig.14 below).  

    PNG
    media_image2.png
    549
    597
    media_image2.png
    Greyscale

Long does not explicitly disclose 
an enclosure configured to receive a container that is configured to contain corn kernels, wherein a lower surface of the container includes one or more cooked food exit regions through which the corn kernels can exit the container upon the corn kernels being popped by the system; 
a first electrode in the enclosure positioned above the container when the container is inserted into the enclosure; 
a second electrode in the enclosure positioned below the container when the container is inserted into the enclosure, 
when the container is positioned within the enclosure, the one or more holes are located underneath the one or more cooked food exit regions of the container. 
Roulier discloses a grain - popping machine, comprising:
an enclosure (upper chamber 102, see fig.7) configured to receive a container (grain pod 300, see fig.7) that is configured to contain corn kernels (See para.0041 “numerous cells 402 are formed on the interior of grain pod 300. Each cell 402 is designed to hold a kernel or seed of a grain, for example, corn”), wherein a lower surface of the container (lower surface of grain pod 300) includes one or more cooked food exit regions (region(s) defined by the bottom cover 306, see figs.5 and 7) through which the corn kernels can exit the container upon the corn kernels being popped by the system (see para.0046: “As heating element 602 heats the kernels inside grain pod 300 to a target temperature for a prolonged time … the kernels pop and the popping of the kernels causes them to eject from the bottom of grain pod 300 through bottom cover 306”).    
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to put the grain pod/container of Roulier inside the cooking chamber which is in between the electrodes of Long such that the enclosure of Long configured to receive a container of Roulier that is configured to contain corn kernels, wherein a lower surface of the container of Roulier includes one or more cooked food exit regions through which the corn kernels can exit the container upon the corn kernels being popped by the system. Doing so allows the cooking device could be used to prepare popcorn and other popped and puffed grains effectively (see para.0002 and 0005).  

    PNG
    media_image1.png
    582
    980
    media_image1.png
    Greyscale

In addition, by having the grain pod/container of Roulier inside the cooking chamber of Long, the modification of Long in view of Roulier also discloses 
a first electrode (first electrode 101 of Long, see fig.15) in the enclosure (cooking compartment 100 of Long, see fig.15) positioned above the container (grain pod 300 of Roulier) when the container (grain pod 300 of Roulier) is inserted into the enclosure (cooking compartment 100 of Long); 
a second electrode (second electrode 102 of Long, see fig.15) in the enclosure (cooking compartment 100 of Long, see fig.15) positioned below the container (grain pod 300 of Roulier) when the container (grain pod 300 of Roulier) is inserted into the enclosure (cooking compartment 100 of Long), 
when the container (grain pod 300 of Roulier) is positioned within the enclosure (cooking compartment 100 of Long), the one or more holes (drain hole 103 of Long, see fig.15) are located underneath the one or more cooked food exit regions (region(s) defined by the bottom cover 306, see figs.5 and 7) of the container (grain pod 300 of Roulier). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to include the grain pod/ container of Roulier in between the electrodes of Long so that the first electrode in the enclosure of Long positioned above the container of Roulier when the container of Roulier is inserted into the enclosure of Long. The second electrode in the enclosure of Long positioned below the container of Roulier when the container is inserted into the enclosure of Long. When the container of Roulier is positioned within the enclosure of Long, the one or more holes of Long are located underneath the one or more cooked food exit regions of the container of Roulier.  Doing so allows the popped and puffed grains could be cooked evenly. The popped and puffed grains could be collected below the electrode for consumption by a consumer easily.
Regarding claim 23, the modification of Long in view of Roulier further discloses 
wherein portions of the container (portions of the grain pod 300 of Roulier, see figs.7 and 9) are configured to be pushed open when a corn kernel of the corn kernels (kernels 902, see fig.9) has popped within the container (grain pod 300 of Roulier, see fig.9).  
Regarding claim 24, the modification of Long in view of Roulier further discloses the container (grain pod 300 of Roulier) comprises: a plurality of frangible cells (cells 402 and upper surface of the bottom cover 306) configured to contain the corn kernels (See para.0043) , wherein the frangible cells (cells 402 and upper surface of the bottom cover 306) are configured to tear when the corn kernels have popped (see para.0057: “series of perforations or weakened areas 1306 in the bottom cover 306 of grain pod 300. In a preferred embodiment, these perforations allow the bottom cover 306 to tear as the kernel pops and exits the bottom cover 306”).  
Regarding claim 25, Long does not explicitly disclose the enclosure includes an opening in the bottom of the enclosure to let the corn kernels exit the enclosure when the corn kernels are popped.  
Roulier further discloses the enclosure (upper chamber 102, see fig.7) includes an opening (outlet 105, see fig.7) in the bottom of the enclosure (bottom of upper chamber 102) to let the corn kernels exit the enclosure when the corn kernels are popped (“The popped grains exit upper chamber 102 through outlet 105 into receiver 104 for consumption by a consumer”, see para.0033).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Long’s cooking compartment to include the opening in the bottom of the enclosure to let the corn kernels exit the enclosure when the corn kernels are popped as taught by Roulier. Doing so allows to collect the popcorn after being cooked.
Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Roulier as applied to claims 10 and 17, and further in view of Junzo (EP0066632B1)
Regarding claim 6, the modification discloses substantially all the claimed limitations as set forth.
Long does not explicitly disclose a distance between the electrode and the second electrode is equal to or less than 6 centimeters.  
Junzo discloses a microwave heating cooking device, comprising:
a distance between the electrode and the second electrode is equal to or less than 6 centimeters (see para.0014: “electrode spacing can be freely changed according to the size of a defrosting load”. Thus, one of the ordinary skills in the art would change the electrode spacing between the electrodes of Long to be equal or less than 6 centimeters to fit different load sizes).  
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the distance between the electrodes of Long because Applicant has not disclosed that “the distance between the electrode and the second electrode is equal to or less than 6 centimeters” provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the distance of Long or the distance of Junzo because both of the distances perform the function of heating the food load in between. Therefore, it would have been an obvious matter of design choice to modify Long’s invention to obtain the invention as specified in claim 6.
Regarding claim 20, the modification discloses substantially all the claimed limitations as set forth. Long further discloses a second electrode (first electrode 101, see fig,.15) disposed in the cavity (cooking chamber of Long), wherein the second electrode (first electrode 101) is coupled to the RF signal source (see abstract).
Long does not explicitly disclose a distance between the first electrode and the second electrode is equal to or less than 6 centimeters.  
Junzo discloses a microwave heating cooking device, comprising:
a distance between the electrode and the second electrode is equal to or less than 6 centimeters (see para.0014: “electrode spacing can be freely changed according to the size of a defrosting load”. Thus, one of the ordinary skills in the art would change the electrode spacing between the electrodes of Long to be equal or less than 6 centimeters to fit different load sizes).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Long’s electrodes to include the teachings as taught by Junzo such that the distance between the electrode and the second electrode is equal to or less than 6 centimeters. The electrode spacing can be freely changed allows to fit different size(s) of the food load.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Roulier as applied to claim 10 and further in view of Brounley et al. (US20180062605A1)
Regarding claim 8, the modification discloses substantially all the claimed limitations as set forth.
Long does not explicitly disclose the second electrode is connected to a ground reference voltage.
	Brounley discloses a RF processing system, having: the second electrode (electrode plate 704, see fig.7) is connected to a ground reference voltage (see fig.7, wherein the electrode plate 704 is grounded).  
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Long’s second electrode to include the teachings as taught by Brounley such that the second electrode is connected to a ground reference voltage. It allows to protect equipment from voltage, prevent electrical fires, and reduce equipment repair cost and downtime.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Roulier as applied to claim 10 and further in view of Chen (US 20190231147 A1)
Regarding claim 15, the modification discloses all the claimed limitations above. Long further discloses the cavity includes a first sidewall and a second sidewall (sidewalls of the cooking chamber, see fig.15),
However, Long does not explicitly disclose a first retention structure on the first sidewall and a second retention structure on the second sidewall, the first retention structure and the second retention structure being configured to retain a container between the first electrode and the second electrode.
Chen discloses a food preparation device, comprising:
a first retention structure (receiving structure 1115, see fig.11A) on the first sidewall (left side wall, see fig.11A) and a second retention structure (receiving structure 1115, see fig.11A)  on the second sidewall (right side wall, see fig.11A), the first retention structure and the second retention structure (receiving structures 1115, see fig.11A) being configured to retain a container (tray, see para.0175) between the first electrode and the second electrode (electrodes 101 and 102 of Long. By incorporating the receiving structures 1115 as taught by Chen inside the cooking chamber of Long, the receiving structures would retain the container of Roulier between the electrodes of Long).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the retention structures as taught by Chen in the combo Long and Roulier such that the first retention structure on the first sidewall and a second retention structures on the second sidewall, the first retention structure and the second retention structure being configured to retain a container between the first electrode and the second electrode. Doing so allows to retain the food container inside the cooking chamber (See para.0175 of Chen).
Response to Arguments
REJECTION UNDER 35 U.S.C. 112: the amendment has overcome the previous 112(b) rejections. The rejections are withdrawn.
REJECTION UNDER 35 U.S.C. 103: 
Applicant’s arguments, see Remarks filed on 10/18/2022 with respect to the rejection(s) of claim(s) 6, 8, 10,11, 15-17 and 20 under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) Long and Roulier.
Claims 12, 13, and 19 are rejected by the virtue of their dependence from claims 10 and 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2081751 A discloses a corn popper that produces popcorn with a minimum of burned grains and that is buttered to a controlled degree.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792